John B. Robbins, Chief Judge, dissenting. I agree that we can modify a judgment of conviction to a lesser-included offense in an appropriate case, but I disagree that this case is an appropriate one for modification. The difference that separates me from the majority is the application of the meaning of “the infliction of substantial pain.” Appellant was charged with second-degree battery in violation of Ark. Code Ann. § 5-13-202(a)(4)(A) (Repl. 1997), which involves “physical injury” to a law enforcement officer. Arkansas Code Annotated section 5-1-102(14) (Repl. 1997) defines “physical injury” as the impairment of physical condition or the infliction of substantial pain. The trial court found that Officer James Bona suffered a physical injury at the hands of appellant. The majority holds that, as a matter of law, the trial court could not reasonably make such a finding. In determining the sufficiency of the evidence to support a criminal conviction, we must review the proof in the light most favorable to the State, considering only that evidence which tends to support the verdict. Prowell v. State, 324 Ark. 335, 921 S.W.2d 585 (1996); Moore v. State, 58 Ark. App. 120, 947 S.W.2d 395 (1997). The proof presented to the court permits the following facts to be found: North Little Rock police officer James Bona was working a football game at the North Litde Rock High School East Campus on September 12, 1996. During an altercation that evening, appellant struck Officer Bona with his fist on which were several rings. The blow caused three or four cuts to the top of the officer’s head. While the cuts did not bleed profusely, they oozed blood. Officer Bona testified that “there was some pain. It was stinging pretty good.” He went to the hospital to be checked out, and was treated and released. This is the evidence that could support a determination that appellant inflicted substantial pain to Officer Bona. In modifying the trial court’s judgment, the majority opinion emphasizes and discusses the following evidence that does not tend to support the trial court’s decision: 1) Officer Bona testified that he did not even notice the injury until after appellant had been subdued and his fellow officers called his attention to it; 2) that the injury did not impair Officer Bona in his job performance; 3) that it was not Officer Bona’s idea to go to the hospital, but he was required to go by his supervisor, and the only reason that he did not return to the stadium after finishing at the hospital was because the game was over; 4) and finally, that it was significant that Officer Bona did not even remember being struck by appellant. Were we sitting as a jury, all of the above evidence would be relevant and pertinent in a determination of guilt. We do not, however, sit as a jury. The majority violates our standard of review that requires us to only consider the evidence which tends to support the trial court’s decision. Prowell v. State, supra; Moore v. State, supra. I believe that a blow to the head of a police officer by a fist with several finger-rings, which causes blood to ooze, is substantial evidence and would permit the finder of fact to reasonably conclude that this constituted “the infliction of substantial pain” to the officer.1 I would affirm the appellant’s conviction without modification. Bird, J., joins in this dissent.   While the majority opinion states that the trial court made no finding that Officer Bona suffered substantial pain, this conclusion is not apparent from the record. After the State’s case, the trial court denied the appellant’s motion for directed verdict, and commented that there was evidence of an impairment to Officer Bona. At the conclusion of the case, the trial court denied the appellant’s directed verdict motion without comment, and thereafter announced a judgment of guilt on the second-degree battery charge. The trial court made no specific factual findings at the conclusion of the case, nor did it at any time express the opinion that Officer Bona did not suffer substantial pain. We presume that the trial court acted properly and made such findings of fact as were necessary to support the judgment. Morgan v. Stocks, 197 Ark. 368, 122 S.W.2d 953 (1938); Jocon, Inc. v. Hoover, 61 Ark. App. 10, 964 S.W.2d 213 (1998). In reaching its judgment, the trial court did not specify on which basis the State proved a physical injury, and no clarification was requested. Our duty on review of this case is to affirm if there is substantial evidence to support the conviction, whether this evidence established “substantial pain” or whether it established an “impairment;” either would support a conviction under the statute at issue.